DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shuang Zhao on January 22 2021. The application has been amended as follows: 

Claim 37 has been amended as follows: 
37.	(Amended) “A network control node configured to connect a wireless transmit/receive unit (WTRU) to a network slice, the network control node comprising: a processor configured to: receive service information associated with a service being requested by the WTRU; determine, based on the received service information and subscription information for the WTRU, slice information associated with the network slice, wherein the slice information comprises an identifier of the network slice, or a service class served by the network slice; and determine whether the network control node or another network control node is to service the WTRU for accessing the network slice, wherein: based on a determination that the network control node is to service the select the another network control node to service the WTRU for accessing the network slice”.

Allowable Subject Matter
Claims 27-46 renumbered as claims 1-20 are allowed.
The following is an examiners statement of reasons for allowance. 

Regarding Claim 27, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method implemented by a network control node for connecting a wireless transmit/receive unit (WTRU) to a network slice, the method comprising: the network control node receiving service information associated with a service being requested by the WTRU; the network control node determining, based on the received service information and subscription information for the WTRU, slice information associated with the network slice, wherein the slice information comprises an identifier of the network slice or a service class served by the network slice; 

Regarding Claim 37, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A network control node configured to connect a wireless transmit/receive unit (WTRU) to a network slice, the network control node comprising: a processor configured to: receive service information associated with a service being requested by the WTRU; determine, based on the received service information and subscription information for the WTRU, slice information associated with the network slice, wherein the slice information comprises an identifier of the network slice, or a service class served by the network slice; and determine whether the network control node or another network control node is to service the WTRU for select the another network control node to service the WTRU for accessing the network slice”.

3.	The dependent claims 28-36 and 38-46 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461